Case 1:20-cv-00654-RLY-MJD Document 1-2 Filed 02/27/20 Page 1 of 5 PageIDFiled:
                                                                          #: 3591/27/2020 4:37 PM
                                                                                                                  Clerk
                                                                                               Hamilton County, Indiana




 STATE OF INDIANA   )                          IN THE HAMILTON SUPERIOR COURT
                    ) SS:
 COUNTY OF HAMILTON )                          CAUSE NO. 29D01-1802-CT-001338

 REBECCA DOBBINS and          )
 LEN DOBBINS,                 )
                              )
               Plaintiffs,    )
                              )
      v.                      )
                              )
 STATE FARM MUTUAL AUTOMOBILE )
 INSUANCE COMPANY,            )
                              )
               Defendant.     )

         PLAINTIFFS’ PETITION FOR JOINDER OF AETNA AS A DEFENDANT,
           AND FOR DECLARATORY JUDGMENT CONCERNING ITS LIEN

         Come now Plaintiffs Rebecca and Len Dobbins, by counsel, and, pursuant to Indiana Trial

 Rules 19(E)(3)(c), 20(A)(2), and 57, along with Indiana’s Declaratory Judgment Statute, Indiana

 Code §34-14-1-1 et seq., hereby respectfully request joinder of Aetna, Inc., a division of CVS

 Health Corp. (hereinafter, “Aetna”) in the above-referenced action, to determine the amount, if

 any, owed to Aetna in connection with its asserted lien of $167,502.76 against Plaintiffs’

 $150,000.00 personal injury settlement proceeds. In support of this petition, Plaintiffs state as

 follows:

         1.     On April 1, 2016, Plaintiffs Rebecca and Len Dobbins were involved in a motor

 vehicle collision caused by William Hirschfeld.

         2.     The Dobbins have alleged in the instant lawsuit that, as a result of the incident, Mrs.

 Dobbins suffered severe and permanent physical injuries that necessitated multiple surgeries, and

 caused Mrs. Dobbins to incur more than $348,000.00 in medical bills, and tens of thousands of

 dollars in lost wages, with more damages anticipated, given the permanent nature of Mrs. Dobbins’

 injuries.


                                                   1

                                                                                             B
Case 1:20-cv-00654-RLY-MJD Document 1-2 Filed 02/27/20 Page 2 of 5 PageID #: 360




         3.     During the course of litigation, Mr. Hirschfeld’s insurance carrier, Allstate

 Insurance, eventually agreed to pay its insurance policy limits of $100,000.00 to resolve the

 Dobbins’ claims.

         4.     Recently, after extensive litigation, including depositions of the Dobbins, along

 with Mrs. Dobbins’ spine surgeon, the Dobbins’ insurance carrier, State Farm Mutual Automobile

 Insurance Company (“State Farm”), has agreed to pay its $150,000.00 in available underinsured

 motorists’ coverage to resolve the Dobbins’ underinsured motorist coverage claim against State

 Farm.

         5.     Upon information and belief, at all times material herein, Aetna, Inc., a division of

 CVS Health Corp. (hereinafter, “Aetna”), has been a company licensed to do business in the State

 of Indiana, with an Indiana Registered Agent, and has conducted business within Indiana.

         6.     Aetna initially asserted a lien totaling $198,836.43 against any personal injury

 settlement proceeds Plaintiffs might receive.

         7.     When Allstate Insurance agreed to pay its insurance policy limits of $100,000.00

 to resolve the Dobbins’ claims, Aetna and the Dobbins reached an agreement under which the

 Dobbins gave $31,333.67 of their $100,000.00 settlement from Allstate to Aetna as a partial

 payment of Aetna’s lien. The parties agreed that, if the Dobbins recovered additional settlement

 proceeds from State Farm, the parties would evaluate an additional payment to Aetna.

         8.     Recently, after State Farm agreed to pay the Dobbins its $150,000.00 in available

 underinsured motorists’ coverage, the Dobbins, through counsel, promptly notified Aetna of the

 settlement, and made an offer to pay Aetna an additional $18,666.33 (which would bring the

 Dobbins’ total payback to Aetna to $50,000.00 on Aetna’s $198,836.43 lien) to satisfy the

 remainder of Aetna’s lien.



                                                  2
Case 1:20-cv-00654-RLY-MJD Document 1-2 Filed 02/27/20 Page 3 of 5 PageID #: 361




        9.        Aetna has declined the Dobbins’ offer, and declined to make a counteroffer.

        10.       The Dobbins’ offer to give Aetna an additional $18,666.33 out of the Dobbins’

 $150,000.00 settlement with State Farm, having already given Aetna $31,333.67, is more than

 reasonable, for, at a minimum, the following reasons:

                  a. Aetna’s recovery has only been made possible by the fact that the Dobbins
                     retained counsel and pursued a personal injury claim. As a matter of
                     fundamental fairness, Aetna should bear a portion of the Dobbins’ legal
                     expenses. The Dobbins are contractually obligated to share $50,000.00 of their
                     $150,000.00 settlement with State Farm with their attorneys (though counsel of
                     record below will be reducing our attorney fees, despite having spent extensive
                     time litigating this case). The Dobbins have spent $5,011.00 on legal expenses
                     that have accrued since the Dobbins reached their $100,000.00 settlement with
                     Allstate, due to having to depose Mrs. Dobbins’ spine surgeon (out of which
                     they paid $1,070.44 in legal expenses). This means 37% of the Dobbins’
                     $150,000.00 settlement with State Farm will go towards legal expenses.
                     Therefore, preliminarily, Aetna should reduce its lien by the same
                     percentage, down to $105,526.73.

                  b. In addition, because the Dobbins’ total settlement of just $250,000.00 (between
                     Allstate and State Farm) constitutes, arguably, a mere 10% of the true
                     settlement value of this case (as she suffered devastating, life-altering injuries
                     that required she undergo two major spine surgeries and travel to the Mayo
                     Clinic, and she suffered a traumatic brain injury that continues to impact her
                     personally and professionally), Aetna’s lien should be further reduced by a
                     comparable amount, under the notions set forth in Indiana Code §34-51-2-19
                     and Dep’t of Pub. Welfare, State of Ind. v. Couch, 605 N.E.2d 165 (Ind. 1992),
                     down to $10,552.67. The Dobbins have offered Aetna significantly more as a
                     compromise – namely, $18,666.33.

        11.       Aetna’s refusal to equitably reduce its lien is holding up Plaintiffs’ counsel’s ability

 to finalize and disburse Plaintiff’s settlement from State Farm, thus necessitating the involvement

 of this Court.

        12.       Accordingly, Plaintiffs now respectfully request joinder of Aetna for the purpose

 of determining the reasonable value of Aetna’s asserted $167,502.76 lien as it pertains to

 Plaintiffs’ $150,000.00 settlement with State Farm.

        13.       Joinder of Aetna to the instant litigation is just and appropriate under Indiana Trial


                                                     3
Case 1:20-cv-00654-RLY-MJD Document 1-2 Filed 02/27/20 Page 4 of 5 PageID #: 362




 Rules 19(E)(3)(c), 20(A)(2), and 57, along with Indiana’s Declaratory Judgment Statute, Indiana


 Code §34- 14- 1 —1   et seq.,    because the issues surrounding Aetna’s asserted lien arise out of the same


 occurrence that     is    the subject of this personal injury action, and because the determination of


 Aetna’s asserted lien involves questions of law involving            Plaintiffs.



          WHEREFORE,           Plaintiffs   Rebecca and Len Dobbins respectfully request    this   Court join


 Aetna   in this action,    and   that the Court set a hearing to determine the reasonable value   of Aetna’s


 asserted lien, and for all other reliefjust and proper in the premises.


                                                                Respectfully submitted,


                                                                ROWE & HAMILTON

                                                                  Amv Van Ostrand-Fakehanv
                                                                /s/

                                                                Amy Van Ostrand-Fakehany, #21854—49
                                                                Attorney for Plaintiffs


 ROWE & HAMILTON
 101    West Ohio   St.,   Suite 1701
 Indianapolis, Indiana       46204
 Tele:    3 17.632.2524
 Fax:     3 17.631.5905
 E—Mail: avanostrand@roweandhamilton.com


                                         CERTIFICATE OF SERVICE

          The undersigned hereby         certiﬁes that a true and accurate copy of the foregoing   document

 was served by    the Court’s      ECF service   distribution   on January 27, 2020:

          Bradley Schulz
          STATE FARM LITIGATION COUNSEL
          6640 Intech Blvd, Suite 210
          P.O. Box 68995
          Indianapolis, IN 46268
          indi.1aw-schulz.229ol 8@statefarm.com


          John C. Trimble
          LEWIS WAGNER, LLP
          501 Indiana Ave., #200
          Indianapolis,     IN 46202
Case 1:20-cv-00654-RLY-MJD Document 1-2 Filed 02/27/20 Page 5 of 5 PageID #: 363




          itrimble@16wiswagner.com


          Ihereby       certify that a     copy of the foregoing has been served upon the following by   First


 Class United States Mail, postage prepaid, on January 27, 2020:


          Aetna,    Inc.,      a division of CVS Health Corp.
          c/o   CT Corporation        System, Registered Agent
          150 West Market           St.,   Suite 800
          Indianapolis, Indiana            46204



          Ihereby       certify that a     copy 0f the foregoing has been served upon the following by

 electronic mail,       on January 27, 2020:

          Rawlings Company
          c/o Jessica M. Cardwell, Subro Rec. Analyst
          JML1@raw1ingscompanv.com



                                                                   Amy Van Ostrand-Fakehanv
                                                                 /s/

                                                                 Amy Van Ostrand-Fakehany, #21854—49
                                                                 Attorney for Plaintiffs
 ROWE & HAMILTON
 101    West Ohio       St.,   Suite 1701
 Indianapolis, Indiana          46204
 Tele:    3 17.632.2524
 Fax:     3 17.63   1   .5905
 E-Mail: avanostrand@r0weandhamilton.com
